On Rehearing.
The lower judge sustained the opposition of Mrs. Thomas and •amended the tableau- accordingly. He also recognized a judicial mortgage in favour of Palmer Dickson that had not been placed on the tableau nor mentioned in any opposition. We correct our decree so .as to give effect to the principles maintained in the opinion.
It is ordered and decreed that the judgment of the lower court recognising a judicial mortgage in favour of the heirs of Michael Dickson •dating May 23, 1877, is avoided and reversed said heirs paying the -costs of appeal; and that the judgment below sustaining the opposition of Y. H. Thomas is also reversed at her costs, and the judgment recognising a judicial mortgage in favour of Palmer Dickson is also reversed, and in all other respects said judgment is affirmed.